Dismissed and Memorandum Opinion filed July 17, 2003








Dismissed and Memorandum Opinion filed July 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00552-CR
____________
 
ROGER LAVOY DODD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No.
 889,698
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to failure to comply with
sexual offender registration requirements on April 7, 2003.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant to
twenty-five years= confinement in the Texas Department of Criminal Justice B Institutional Division as a habitual
offender.  Appellant filed a pro se
notice of appeal.  Because appellant has
no right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 10, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).